DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:. Applicant claims a smooth-surfaced composite panel as recited in claims 12, 21 and 32. Additionally, Applicant claims a composite panel as recited in claim 26.
	The closest prior art, Jones U.S. Pre Grant Publication 2010/0143145, teaches a surfacing layer structured and formulated so that the opposed surfaces exhibit differential tack. Jones teaches a polyester scrim material within the solid sheet of the surfacing layer wherein there is relatively high tack on one surface and relatively low tack on the opposite surface [0152]. Jones also teaches at structural layer comprising structural dry fabric reinforcement layer over the surfacing layer [0073]. The prior art teaches that the composite has a paint ready surface that is defect —free [0159]. Jones fails to teach or suggest that that the reinforcement layer [scrim] has unidirectional fibers as recited in claim 12. Also, Jones fails to teach or suggest that the core is an aramid paper honeycomb core as recited in claim 21. Jones fails to teach or suggest a geometric lattice core. Regarding claim 32, Jones fails to teach or suggest that the reinforcement layer comprises a fabric layer wherein the fabric layer comprises glass fibers.

	In summary, claims 12-15, 17-21 and 23-32 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786